PER CURIAM.
We accepted jurisdiction to review Brantley v. Girl Scout Council of Tropical Florida, Inc., 523 So.2d 808 (Fla. 3d DCA 1988), in which the district court affirmed without opinion the summary judgment which was granted in favor of the Girl Scout Council, pending review of Sanderson v. Freedom Savings & Loan Association, 496 So.2d 954 (Fla. 1st DCA 1986), which was relied on by the district court below. Because the decision below is consistent with our recent decisions in Sanderson v. Freedom Savings & Loan Association, 548 So.2d 221 (Fla.1989) and Kilpatrick v. Sklar, 548 So.2d 215 (Fla.1989), we dismiss the petition for review.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.